Citation Nr: 0427392	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03 15-357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.


FINDING OF FACT

The veteran's COPD was caused by his exposure to toxic gases 
while on active duty.


CONCLUSION OF LAW

COPD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                          I. 
VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

                                                  II. Factual 
Background

The service medical records are negative for any complaints, 
findings or diagnosis of a respiratory disorder.  The 
veteran's Separation Qualification Record shows that his 
military occupation was a light mortar gunner.  As a light 
mortar crewman, among other duties, he fired 60 MM mortar to 
place explosive and toxic gas shells upon enemy positions and 
operated 57 MM recoilis.  He also was a truck driver in 
service.  He was awarded the Combat Infantryman Badge.  

Post-service medical evidence on file includes private 
treatment records from the Billings Clinic where in 1983 the 
veteran was seen for complaints of dyspnea on exertion.  The 
examiner noted that although the veteran gave a history of 
working in a coal mine, he did not describe occupational 
related dyspnea.  The impression was mild airway obstructive 
disease, probably asthma.  He was seen periodically for 
treatment of his obstructive lung disease.  In February 1991 
the veteran reported having smoked occasionally in the past, 
however, he was considered a nonsmoker.  Evidence of record 
shows that treatment was difficult and various diagnoses were 
considered.  In June 1992, R.K.M., M.D. opined that the 
veteran might have a bronchiolitis obliterans from a prior 
gas exposure either during mining or during the war.  In July 
1992, Dr. R.K.M. felt that the veteran's response to 
medication strongly suggested that he did not have asthma as 
a major etiology for his obstructive lung disease.  Dr. 
R.K.M. thought it more likely that the veteran had 
bronchiolitis obliterans from prior noxious gas exposure.  
The exposure could have occurred either during the war or 
while he was a miner.  The bronchiolitis obliterans would 
lead to chronic obstructive lung disease and it would be 
likely that there would be an asthmatic component.  

In September 2000, Dr. R.K.M. wrote that the veteran had 
severe obstructive lung disease that did not appear to be due 
to emphysema and had not followed a typical asthma-type 
pattern.  It was Dr. R.K.M.'s opinion that the veteran had 
bronchiolitis obliterans as a cause of his fixed obstructive 
lung disease, likely as a result of blast fume exposures and 
oxide nitrogen exposures in the surface.  

In January 2001, Dr. R.K.M. saw the veteran for a follow-up 
for his shortness of breath.  The impression was severe 
obstructive lung disease which remained fixed.  The veteran 
had been treated for asthma, but Dr. R.K.M. believed the 
underlying problem was bronchiolitis most likely secondary to 
remote blast fume exposures in the military during the war.  
Dr. R.K.M. reiterated the same opinion in February and April 
2002.  

VA treatment records for a period from May 2001 through 
November 2002 show that the veteran periodically was seen and 
treated for COPD.

In December 2002, the veteran wrote that he had not worked in 
a coal mine, but had worked at a chrome mine as a guard and 
as a hoist operator but never directly in the mine.  

In May 2003, W.R.F., M.D., wrote that the veteran had chronic 
obstructive lung disease of multifactorial causes and noted 
that the veteran had never been a smoker.  He had been a 
rancher through most of his life and may have had some aero 
irritants from his ranching exposures.  He also had 
significant exposure to smokes and toxic agents during World 
War II.  Dr. W.R.F. was uncertain of the relative 
contribution of these two factors.  

The veteran underwent a VA (fee-basis) pulmonary examination 
in December 2003, performed by a private physician (M.D.), 
who, in fact, was his treating physician.  The M.D. noted the 
veteran's history and current symptoms.  The claims file was 
available for review.  The veteran had first complained of 
his chronic lung disease in 1983 and had been treated off and 
on with inhaled bronchodilator since that time.  Clinical 
findings were reported.  The impression was chronic 
obstructive lung disease.  The M.D. indicated that the only 
clear inciting factor would be inhaled gases that the veteran 
experienced during World War II.  The physician wrote that 
the veteran had not been a smoker and had no significant 
documented exposure to other dusts or inhalants that would 
have caused his lung disease.  He thought that the most 
likely inciting factor for his lung disease would be the 
inhalation of the toxic gases at the time of his exposure in 
the theater of war in World War II.  Dr. W.R.F. noted that 
other exacerbating factors may have arisen during the rest of 
his life, particularly exposure to substantial dust as a 
truck driver or perhaps as a hoist operator but it was not 
clear that these had any significant involvement in his 
underlying lung disease.  

The RO considered that the M.D.'s decision was insufficient 
for rating purposes as he did not complete the examination in 
accordance with the prescribed protocol and failed to address 
specifically posed questions.  The veteran's examination 
results and claims file were reviewed by a VA nurse 
practitioner (NP) in May 2004.  She wrote that pulmonary 
function tests showed the veteran had severe airway 
obstruction with mildly reduced diffusing capacity.  A chest 
x-ray showed chronic obstructive pulmonary disease with no 
active disease.  The veteran had served three years in the 
military.  Documentation of his employment post military 
service showed a work history of farming, ranching, truck 
driving and mining.  She noted that farmers, ranchers and 
truck drivers engage in activities which result in exposure 
to diesel exhaust, solvents, welding fumes, and other 
respiratory irritants.  She commented that the hazards were 
less known in the mid 1940s through the 1960s and protective 
measures were not available or thought necessary.  She 
further commented that there was literature to support 
exposure to diesel fumes and the rising prevalence of atopy.  
She pointed out that the veteran was not diagnosed with lung 
disease until 1983 at age 62, some 38 years post discharge.  

The VA NP stated that it was unclear by record and literature 
search what exposures World War II veterans experienced.  The 
veteran's record indicated exposure to World War II blast 
fumes which the NP assumed were intermittent and variable, 
not constant, during the veteran's three years of service.  
Overall, the NP noted that the veteran was in service 4 
percent of his lifetime and worked jobs that exposed him to 
know hazards for 71 percent of his life.  Based in literature 
review, civilian work exposure and latency of lung diagnosis, 
the VA NP concluded that the veteran's current lung condition 
was more likely than not due to known occupational exposures.  
Subjective report of military exposure after a 58 year lapse 
in time was not sufficient data to support a claim.  Her 
report included literature review of articles discussing the 
increased incidence of allergic diseases in most 
industrialized countries of the world; the exposure to 
elevated levels of particulate air pollution from motor 
vehicles and association with nonmalignant respiratory 
illnesses and the potential role of road traffic fumes in the 
induction of allergic conditions; and a discussion of 
exposures to multiple chemical, physical, and biological 
agents in agricultural work environments can result in 
confounding that may obscure or distort risks observed in 
epidemiologic studies. 

Additional treatment records from the Billings Clinic for a 
period from August 2002 to March 2004 show that the veteran 
was seen periodically for follow-up of his COPD.    


                                                 III.  Law 
and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

                                                         IV.  
Analysis

The veteran seeks entitlement to service connection for COPD 
and claims that he has experienced respiratory symptoms since 
discharge from service.  

After a review of the evidence of record, the Board finds 
that the evidence for and against the veteran's claim is at 
least in equipoise on the question of whether the veteran's 
COPD is related to service.  The medical evidence in support 
of this question is the medical opinion obtained by VA from 
his treating physician.  Although the M.D. decision did not 
address the RO's questions in full, he did provide a 
competent opinion with rationale that supports the claim.  
The M.D. opined that the most likely factor of the cause of 
the veteran's COPD would be the inhalation of the toxic gases 
at the time of the veteran's exposure in the theater of war 
in World War II.  The M.D. acknowledged possible exposure to 
other exacerbating factors post service in the veteran's 
occupations but opined it was not clear that these had any 
significant involvement in his underlying lung disease.  The 
Board also notes that the evidence of record contains an 
earlier opinion in a progress report in January 2001 written 
by a prior private treating physician that the veteran's 
problem was bronchiolitis most likely secondary to remote 
blast fume exposures in the military during the war.  The 
medical evidence weighing against the veteran's claim on the 
question of actual causation is the opinion rendered by a VA 
NP that the veteran's current COPD is more likely than not 
due to known occupational exposures and not due to exposure 
to claimed blast fumes in service.  The NP's opinion that 
goes against the claim also provided rationale with citation 
of medical literature.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Considering the evidence for and against the veteran's claim 
on the question of actual causation, the Board finds that the 
evidence is at least evenly divided.  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that service connection for COPD is warranted.


    ORDER

Service connection for COPD is granted.



	                        
____________________________________________
	R.F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



